DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 6/8/2021 did not include any claim amendments.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Ozbalik in view of Tipton from the office action mailed 3/8/2021; therefore this rejection is withdrawn.  Applicants also filed a terminal disclaimer to obviate the double patenting rejection from the office action mailed 3/8/2021; therefore this rejection is also withdrawn.  For the reasons stated below claims 1-11 are allowed.  


Examiners Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

A) At the beginning of the specification:    
Please add the phrase: ------ “now PAT No. 10,829,713” ------ 
AFTER the phrase: ----- “Serial No. 16/301,853” -------




Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  
The prior art is replete with antiwear additives which include dialkyldithio phosphates and phosphites and viscosity index improving polymers comprising poly(meth)acrylates.  The prior art does not, however, teach a reaction product of these three compounds for use in or as a composition as recited in the instant claims.  For these reasons claims 1-11 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771